Stephens, J.
1. Damage to property of another, caused, by fire spreading from a burning box-car belonging to a railroad company, the car catching fire, through the carelessness of the employees of the company, from an overheated stove inside the car, which box-car was used by the employees for camping or housing purposes and was located on one of the company’s side-tracks adjacent to the property damaged, was damage caused by a person in the employment and service of the railroad company, and there was a presumption of negligence against the railroad company as provided in the Civil Code (1910), § 2780. See, in this connection, Talmadge v. Central of Ga. Ry. Co., 125 Ga. 400 (54 S. E. 128). In a suit by the owner of the property against the railroad company to recover for its loss by fire alleged to have been caused by such negligence it was error for the court to charge the jury that there was no presumption of negligence against the defendant, but that the burden was upon the plaintiff to prove such negligence.
2. Evidence that the owner of the property damaged had contracted to sell it at a certain price has no probative value in establishing its market value at the time it was damaged, where it does not appear at what time the contract of sale was made. The judge therefore properly excluded such testimony.
3. No other error appears.

Judgment reversed.


Jenloins, P. J., and Bell, J., eonour.